                                                                                                 Case 2:19-cv-00752-JAD-BNW Document 41
                                                                                                                                     40 Filed 08/17/21
                                                                                                                                              08/13/21 Page 1 of 2
                                                                                                                                                                 3



                                                                                             1    DIANA S. EBRON, ESQ.
                                                                                             2    Nevada Bar No. 10580
                                                                                                  E-mail: diana@kgelegal.com
                                                                                             3    JACQUELINE A. GILBERT, ESQ.
                                                                                                  Nevada Bar No. 10593
                                                                                             4    E-mail: jackie@kgelegal.com
                                                                                                  KIM GILBERT EBRON
                                                                                             5    7625 Dean Martin Drive, Suite 110
                                                                                             6    Las Vegas, Nevada 89139
                                                                                                  Telephone: (702) 485-3300
                                                                                             7    Facsimile: (702) 485-3301
                                                                                                  Attorneys for SFR Investments Pool 1, LLC
                                                                                             8
                                                                                                                             UNITED STATES DISTRICT COURT
                                                                                             9
                                                                                            10                                        DISTRICT OF NEVADA

                                                                                            11                                                  Case No.: 2:19-cv-00752-JAD-BNW
                                                                                                 HSBC BANK USA, N.A., AS TRUSTEE FOR
                                                                                            12   THE HOLDERS OF THE ACE SECURITIES
                    7625 DEAN MARTIN DRIVE, SUITE 110
KIM GILBERT EBRON




                                                                                                 CORP. HOME EQUITY LOAN TRUST,
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                            13   ASSET BACKED PASS-THROUGH
                                                                                                 CERTIFICATES, SERIES 2005-HE7,
                                                                                            14
                                                                                                                       Plaintiff,              MOTION TO REMOVE ATTORNEY
                                                                                            15   vs.                                           FROM ELECTRONIC SERVICE LIST
                                                                                            16   AURORA CANYON HOMEOWNERS’
                                                                                                 ASSOCIATION; SFR INVESTMENTS POOL
                                                                                            17   1, LLC,
                                                                                            18                          Defendants.
                                                                                            19
                                                                                            20
                                                                                                  TO: ALL PARTIES AND THEIR COUNSEL OF RECORD:
                                                                                            21
                                                                                                         PLEASE TAKE NOTICE that Karen L. Hanks, Esq. is no longer associated with the
                                                                                            22
                                                                                            23    law firm of KIM GILBERT EBRON. KIM GILBERT EBRON requests that Ms. Hanks be

                                                                                            24    removed from the service list.

                                                                                            25    …
                                                                                            26
                                                                                                  …
                                                                                            27
                                                                                                  …
                                                                                            28

                                                                                                                                              -1-
                                                                                                 Case 2:19-cv-00752-JAD-BNW Document 41
                                                                                                                                     40 Filed 08/17/21
                                                                                                                                              08/13/21 Page 2 of 2
                                                                                                                                                                 3


                                                                                                        KIM GILBERT EBRON continues to serve as counsel for SFR Investments Pool 1, LLC.
                                                                                             1

                                                                                             2   All pleadings, papers, correspondence, documents and future notices in this action should

                                                                                             3   continue to be directed to Diana S. Ebron, Esq, and Jacqueline A. Gilbert, Esq.

                                                                                             4          Dated this 13th day of August 2021.
                                                                                             5                                                       KIM GILBERT EBRON
                                                                                             6
                                                                                                                                                     /s/Diana S. Ebron
                                                                                             7                                                       DIANA S. EBRON, ESQ.
                                                                                                                                                     Nevada Bar No. 10580
                                                                                             8                                                       7625 Dean Martin Drive, Suite 110
                                                                                                                                                     Las Vegas, Nevada 89139
                                                                                             9                                                       Attorneys for SFR Investments Pool 1, LLC
                                                                                            10
                                                                                            11                                                       ORDER
                                                                                                                                                     It is so ordered.
                                                                                            12
                    7625 DEAN MARTIN DRIVE, SUITE 110
KIM GILBERT EBRON

                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                            13
                                                                                                                                                     UNITED STATES MAGISTRATE JUDGE
                                                                                            14                                                              August 17, 2021.
                                                                                                                                                     DATE: ________________________
                                                                                            15
                                                                                            16
                                                                                            17
                                                                                            18
                                                                                            19
                                                                                            20

                                                                                            21
                                                                                            22
                                                                                            23
                                                                                            24
                                                                                            25
                                                                                            26
                                                                                            27
                                                                                            28

                                                                                                                                               -2-
